DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of retention tips and the pair of driver arms are configured to be held apart by compression of the shaft spring” in claim 7; and “the shaft spring is configured to provide a compressive force to translate the pair of retention tips proximally” in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the internal shaft" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the retention shaft.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 – 7, 10 and 22 – 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouliane (US Pub. 2013/0282019 A1).

    PNG
    media_image1.png
    481
    394
    media_image1.png
    Greyscale

Claim 1, Bouliane discloses a fastener tool capable of being used as a removal tool [Abstract, Figs. 1 – 7, Note: the tool of Bouliane is configured to couple to a fastener, and therefore capable of manipulating the fastener as desired, i.e. remove a fastener. Since the structure disclosed by the cited prior art is substantially identical to that claimed, then the disclosed structure is inherently capable of performing the claimed functions if one desire to do so] comprising: 
an external shaft [at least a portion of 118, 116, 132 and/or 134 alone or in combination] comprising a driver tip [at least a portion by 110, Figs. 4 – 5], wherein the driver tip comprises a pair of driver arms [at least portions of 156], 
a retention shaft [at least a portion by 120] comprising a pair of retention tips [defined by at least two portions by 108 or 106, see Fig.6 to Bouliane above], wherein the pair of retention tips are configured to translate and rotate relative to the pair of driver arms [¶34, Figs.4 and 6, wherein retention tip connected with shaft 120 configured to translate relative to at least arms connected to shaft 118], wherein the pair of retention tips are configured to rotate within a fastener relative to the pair of driver arms [Figs.6]; 
a shaft spring [at least portions of 140] disposed about the retention shaft [Figs.7, disposed about a proximal portion by 120 / distal portion by 138, between a proximal portion by 138 / 114 and a distal portion by 110]; wherein the shaft spring is configured to provide a compressive force to facilitate engagement of the pair of retention tips and the pair of driver arms with at least a portion of a fastener [¶28, ¶36 and Figs.7].  
Claims 6 – 7, 10 and 22 – 23, Bouliane discloses the limitations of claim 1, as above, and further, Bouliane discloses (claim 6) wherein the pair of retention tips are configured to be distal to  the pair of driver arms [Figs.3 and 7]; (claim 7) wherein the pair of retention tips and the pair of driver arms are configured to be held apart by compression of the shaft spring [Figs. 7, wherein at least portions of the tips and arms are configured to be held apart by compression of spring 140]; (claim 10) wherein the pair of retention tips extend laterally from the retention shaft [Figs.3 and 7]; (claim 22) wherein the pair of retention tips are configured to rotate from an angle of 0° to an angle of 90° within a fastener [Figs.6]; (claim 23) wherein the shaft spring is configured to provide a compressive force to translate the pair of retention tips proximally to facilitate engagement of the pair of retention tips and the pair of driver arms with at least a portion of a fastener [Figs. 7 and ¶28 and ¶36].
Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffhasusen (US Pub. 2009/0326545 A1).
Claim 1, Schaffhausen discloses a fastener tool capable of being used as a removal tool [Abstract, Figs. 1 – 10, Note: the tool of Schaffhausen is configured to couple to a fastener, and therefore capable of manipulating the fastener as desired, i.e. remove a fastener. Since the structure disclosed by the cited prior art is substantially identical to that claimed, then the disclosed structure is inherently capable of performing the claimed functions if one desire to do so] comprising: 
an external shaft [at least a portion of 106] comprising a driver tip [at least a portion by 108], wherein the driver tip comprises a pair of driver arms [¶44, at least two fingers 108], 
a retention shaft [at least a portion by 110 alone or in combination with 112] comprising a pair of retention tips [defined by at least two portions by 142, Figs. 2 and 5], wherein the pair of retention tips are configured to translate and rotate relative to the pair of driver arms [¶49], wherein the pair of retention tips are configured to rotate within a fastener relative to the pair of driver arms [Figs.6 and ¶49, wherein at least shafts 106 and 110 are configured to translate and rotate relative to each other, through guidance of slots 158 and 160]; 
a shaft spring [at least portions of 124] disposed about the retention shaft [Fig.2, disposed about a portion by 110]; wherein the shaft spring is configured to provide a compressive force to facilitate engagement of the pair of retention tips and the pair of driver arms with at least a portion of a fastener [¶50].  
Claim 21, Schaffhausen discloses the limitations of claim 1, as above, and further, Schaffhausen discloses wherein the external shaft and the internal shaft are configured to rotate relative to each other, wherein the rotation is confined by the travel of a pin within a pin slot [¶49, confined by the interaction of circumferential slot 160 and the guide pin].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775